Citation Nr: 1710298	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  09-14 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served his country honorably from May 1960 to March 1964 in the United States Navy.  He died in December 2006.  The Appellant is the Veteran's surviving spouse, and she is seeking dependency and indemnity compensation for the cause of the Veteran's death.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Appellant testified before the undersigned Veterans Law Judge during an October 2015 videoconference hearing.  A transcript of this proceeding is associated with the claims file.

In February 2016, the Board remanded this case to the RO for additional development.  It has now returned to the Board for appellate review.  Pursuant to the February 2016 remand, the RO requested the Veteran's private treatment records from the University of Colorado Hospital in Aurora, Colorado, which were obtained in April 2016.  However, the Board finds that the RO did not otherwise substantially comply with the February 2016 remand.  As discussed below, one of the June 2016 VA medical opinions was inadequate.  Thus, this matter must be remanded for full compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets this further delay, but as noted above, there was not substantial compliance with the February 2016 remand.  The Board finds that in this case, VA's duty to assist in the development of the claim has not been satisfied, as one of the June 2016 VA medical opinions provided pursuant to the remand was inadequate.  Therefore, a remand is again necessary.

The Veteran's death certificate indicates that his immediate cause of death was atherosclerotic coronary artery disease (CAD).  He also had been diagnosed with various lung conditions, including chronic obstructive pulmonary disease (COPD), prior to his death.  Neither CAD nor COPD were service-connected at the time of the Veteran's death.  During the October 2015 hearing, the Appellant attributed the Veteran's lung conditions to asbestos exposure during service and asserted that such conditions, including COPD and pleurisy, contributed to his heart condition.  

As discussed in detail in the Board's February 2016 remand, the evidence of record demonstrates that the Veteran was likely exposed to asbestos while on active duty, and is at least in equipoise as to whether his pulmonary disease was etiologically related to such exposure.  Accordingly, in February 2016, the Board remanded this case for a VA medical opinion to determine whether the Veteran's in-service asbestos exposure contributed to his death.  Specifically, the remand's second instruction directed the examiner to answer the following question and provide a full rationale for any opinion expressed:

(b) . . . is it as likely as not (at least 50 percent probability) that the Veteran's pulmonary disease due to asbestos exposure contributed substantially or materially to the Veteran's death, combined to cause death, or aided or lent assistance to the production of death by CAD?

In answering these questions, the physician should assume that the Veteran was exposed to asbestos while on active duty service and...further assume that the Veteran's pulmonary disease was the result of that asbestos exposure (emphasis in original).
 
When VA obtains a medical opinion to fulfill its duty to assist, the opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  In June 2016, two VA medical opinions were provided.  The Board finds that the June 13, 2016 VA medical opinion was inadequate for the following reasons.  

First, the examiner's rationale for the opinion that it was less likely as not that the Veteran's pulmonary condition substantially contributed to his death clearly disregarded the Board's remand instruction to assume in-service asbestos exposure and that such exposure resulted in the Veteran's pulmonary disease.  Contrary to the remand instructions, the examiner opined that the Veteran's COPD was not caused by asbestos exposure and challenged a private medical opinion relating his lung condition to in-service asbestos exposure.  The examiner should not have based his opinion in whole or in part on the premise that the Veteran's lung condition was not related to in-service asbestos exposure.  While certainly there are differing medical opinions on this point, the Board resolved doubt in favor of the claimant/Veteran, and found that it was at least as likely as not that the Veteran's pulmonary disorders were due to asbestos exposure, as there was some medical evidence in favor of such a conclusion. 

Second, the examiner's opinion that it was less likely as not that the Veteran's pulmonary condition substantially contributed to his death was incomplete because it failed to address whether that condition combined to cause death, or aided or lent assistance to the production of death by CAD, pursuant to the February 2016 remand instructions.  See 38 C.F.R. § 3.312(c)(1).  

Furthermore, the Appellant's representative's February 2017 brief cited medical literature suggesting a link between COPD and CAD.  The reference is general in nature, rather than specific to the Veteran's medical situation, and the Board is unable to say if the Veteran's COPD was related to his CAD in this case.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that information contained within treatises is generally too abstract to prove the nexus element of a service-connection claim, although it is possible that a treatise might "discuss generic relationships with a degree of certainty" that would allow a finding of "plausible causality based upon objective facts."); Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (holding that the Board may not make independent medical assessments).  However, the evidence is sufficient to trigger the duty to assist in obtaining a medical opinion necessary to resolve this issue.  See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2009); Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2009).  In light of the medical literature cited by the Appellant's representative in the February 2017 brief, there is at least the possibility that the Veteran's COPD "aided or lent assistance to the production of death," including by producing "debilitating effects and general impairment of health...that [rendered the Veteran] less capable of resisting the effects of other disease or injury causing death."  38 C.F.R. §§ 3.312(c)(1), (c)(3).    

Accordingly, the case is REMANDED for the following action:

1. Request an addendum VA medical opinion from a medical professional other than the examiner who prepared the June 13, 2016 VA medical opinion to address whether it is at least as likely as not (at least 50 percent probability) that the Veteran's pulmonary disease due to asbestos exposure (a) contributed substantially or materially to his death, (b) combined to cause death, or (c) aided or lent assistance to the production of death by CAD.

In answering these questions, the examiner should assume that the Veteran was exposed to asbestos while on active duty service and should further assume that his pulmonary disease was the result of that asbestos exposure.

Also, the examiner should specifically address the medical literature cited by the Appellant's representative in the February 2017 brief in support of the Appellant's theory regarding the relationship between COPD and CAD.

The complete claims file, including a copy of this remand and the February 2016 remand, should be provided to the examiner.  The examiner should note in his or her opinion that the complete claims file and this remand was in fact made available for review.  

The examiner should provide a full rationale for any opinion expressed.  If such an opinion cannot be provided without resort to speculation, the examiner should so state and comment on whether any additional medical information could help render an opinion.  

2. 
After completing the above actions and any additional development deemed necessary, readjudicate the DIC claim.  If the benefits sought are not granted, the Appellant and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



